Citation Nr: 0630414	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  01-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E. G. 


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
New York, New York, which granted service connection and 
assigned a 30 percent rating for the veteran's PTSD.  He 
appealed for the assignment of a higher initial rating.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

Thereafter the case was forwarded to the Board.  In March 
2005, the Board remanded the case to the RO for additional 
development, to include affording the veteran a personal 
hearing.  That development was completed and the case was 
returned to the Board.

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 2005.  
The transcript of the Board hearing is of record.  

In September 2005, the Board granted a 20 percent rating for 
residuals of shrapnel wounds to the right buttock, to include 
two scars; denied a rating in excess of 10 percent for shell 
fragment wound scars on the left side of the back and left 
hand; and had to again remand the claim for an initial rating 
in excess of 30 percent for PTSD.  The development requested 
by the remand has been accomplished to the extent possible 
and the Board proceeds with its decision on this appeal for a 
higher rating.  

In a statement dated in March 2004, it was contended, in 
essence, that the veteran's claim that his PTSD precluded his 
ability to secure employment was ignored by the RO.  (In 
addition to PTSD, service connection is in effect for 
residuals of shell fragment wounds to the buttocks with 
muscle group XVII involvement, rated 20 percent, and 
residuals of shell fragment wounds to the left side of the 
back and left hand, rated 10 percent.)  It is apparent that 
the veteran is seeking a total disability rating based on 
individual unemployability (TDIU) and the issue has not been 
developed for consideration by the Board, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected PTSD is manifested by 
complaints of distressing nightmares of combat experiences 
averaging twice a week, periods of depression, intrusive 
memories of combat, survivor guilt, startle response, 
hypervigilance, and infrequent panic attacks; with a 
dysphoric mood Global Assessment of Functioning (GAF) scores 
have been in the moderate range, 51 to 60..  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and 4.130; Diagnostic Code 9411 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of November 2005 discloses 
that it complied with all the requirements as described by 
the Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However, the November 2005 VCAA 
complying notice gave the veteran several opportunities to 
respond before the RO last re-adjudicated his claim.  Any 
deficits in the timing of the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA "essentially cured the error 
in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, it was not until a supplemental 
statement of the case was issued in April 2006 that the 
veteran was provided with the notice required by the Court in 
Dingess/Hartman.  The veteran had been provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability rating on 
appeal.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an initial or staged rating in excess of 30 
percent, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Turning next to the duty to assist, the veteran has undergone 
several VA psychiatric examinations, to include an evaluation 
in April 2006 pursuant to a Board remand.  These evaluations, 
which were thorough in nature and included GAF scores, 
provided ample and more than adequate findings upon which to 
rate the veteran's PTSD during the entire period of time at 
issue.  In its March 2005 remand, the Board requested any 
treatment records that may be available but it is apparent 
the veteran has not received treatment for his PTSD.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  As noted in the introduction above, a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.




The veteran filed his original claim for service connection 
for PTSD in December 2000.  Effective on and after November 
7, 1996, the General Rating Formula for Mental Disorders, 
including PTSD, is as follows:

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (2006).  

Background and Analysis

The veteran had a VA psychiatric examination in February 
2001.  He reported a long history of anxiety symptoms.  He 
worked part time at a golf course, during the summers.  
Current symptoms included nightmares at least 3 times a week.  
His wife often woke him because of violent movements and 
screaming in the night.  He had a heightened startle 
reaction.  He became sad and depressed about the events of 
World War II and had significant survivor guilt.  He had 
intrusive memories and flashbacks of the war.  He felt his 
explosive temper, which used to lead to rages and destructive 
behavior, was more in his control but he continued to be 
easily angered and argued with his wife.   

Mental status examination showed the veteran to be neatly 
dressed, alert and somber.  His speech was at a normal rate 
and rhythm.  His mood was significantly depressed and his 
affect was congruent.  He cried a number of times recalling 
incidents of World War II.  He reported credible anxiety 
attacks and dissociated states, although none was evident 
during the examination.  Long term memory was intact.  Short-
term recall and concentration were mildly to moderately 
impaired.  Thinking was somewhat tangential, but generally 
goal directed.  There was no evidence of an underlying 
thought disorder.  He denied hallucinations or delusions.  
Judgment and insight were intact.  The diagnosis was chronic 
PTSD and pathological gambling, in full remission.  The 
global assessment of functioning was recorded as 57.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  GAF scores are not part of the rating 
criteria, but they do reflect an examiner's opinion as to the 
extent of the impairment, so the Board has considered them.  
A GAF from 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-
workers).  Id.

The Board notes that the findings on the February 2001 
examination, to include the GAF score, are consistent with a 
30 percent rating and do not approximate any of the criteria 
for higher evaluations, set forth above.  38 C.F.R. § 4.7.  
See also 38 C.F.R. § 4.130, Diagnostic code 9411; Carpenter, 
supra; Richard, supra.

In an August 2001 statement, the veteran disagreed with the 
findings of the VA examiner.  He essentially claimed that his 
level of disability was more disabling than evaluated.  In 
that statement, the veteran listed multiple symptoms that 
were not noted in the findings of the VA examination report, 
to include isolative behavior, constant anger and depression, 
along with daily anxiety attacks.  Based on the medical 
opinions provided by the VA clinicians and the VA examiner, 
the RO established service connection for PTSD and assigned a 
30 percent rating, effective in December 2000.  

On the May 2003 VA psychiatric examination, symptoms were 
reported to include anxiety, irritability, occasional 
episodes of depersonalization and alienation, along with 
severe nightmares.  Mental status examination showed the 
veteran to be casually dressed, appropriately groomed, alert 
and oriented in all spheres.  He made good eye contact and 
displayed appropriate behavior.  His mood was mildly 
dysphoric, with a mood congruent affect.  There was no 
impairment of communication or thought processes.  Speech was 
spontaneous, relevant, and at a normal rate and rhythm.  
Thinking was logical, goal oriented, and without evidence of 
a formal thought disorder.  He denied hallucinations and 
delusions.  Long and short term recall were grossly intact.  
Attention and concentration were adequate.  He denied 
suicidal or homicidal ideation, intent or plan. He did not 
report panic attacks, phobias, obsessive thoughts, or rituals 
that interfered with his functioning. He described occasional 
sleep disturbance. Judgment and insight were present.  The 
diagnosis was chronic PTSD and pathological gambling, in 
remission.  The GAF score was 55.  The examiner indicated 
that the veteran's GAF score within the past year had ranged 
from 53 to 57.  

Here, the GAF score or range again indicates moderate 
functional impairment.  The other complaints and findings 
enumerated in the examination also place the disability 
within the parameters of the current 30 percent rating.  The 
complaints, findings and GAF do not approximate the criteria 
for a 50 percent or higher rating, above.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; Carpenter, supra; Richard, supra.

In a statement dated in March 2004, the veteran argued that 
the examiner had failed to note some of his PTSD symptoms, 
which were excluded from the VA examination report of May 
2003.  He complained that he had symptoms including impaired 
judgment and abstract thinking, constant depression and lack 
of motivation.  

At his May 2005 personal hearing the veteran testified that 
he was seeing a VA psychiatrist every four months, for PTSD.  
He stated that his PTSD condition had increased in severity 
since the last VA examination of May 2003.  Additionally, the 
veteran reported symptoms not previously noted, such as 
hypervigilance, impaired memory, disorientation and suicidal 
thoughts.  

In November 2005, pursuant to the Board's remand with 
consideration of the veteran's contention of increased 
disability and the duty to assist, the AMC asked the veteran 
to identify health care providers and complete releases so 
the RO could obtain copies of records and scheduled a VA 
psychiatric examination.  The veteran did not respond to the 
request to identify treatment records.  

The veteran did report for the VA psychiatric examination 
scheduled in April 2006.  The examiner reviewed the claims 
folder in its entirety prior to the examination.  The 
veteran's VA electronic medical records were also reviewed.  
The veteran's complaints included distressing nightmares of 
combat experiences averaging twice a week, periods of 
depression, intrusive memories of combat, survivor guilt, 
increased startle response, hypervigilance, and infrequent 
panic attacks.  

The examiner noted that, according to the transcript of the 
May 2005 hearing, the veteran had been receiving psychiatric 
treatment at a VA medical center (MC), every four months.  A 
review of the veteran's records showed that he had a single 
consultation in 2001, but no psychiatric or other mental 
health treatment.  When asked about the discrepancy, the 
veteran agreed that he had not been treated for PTSD at the 
VAMC.  The examiner concluded that the veteran may have been 
referring to regular medical treatment.  The examiner also 
addressed a hand written statement, signed by the veteran, 
who stated that, among other things, he experienced daily 
panic attacks, short and long term memory loss, had constant 
depression, and lacked motivation to even get out of bed each 
day.  The veteran denied that he wrote the statement and 
stated that he did not suffer from daily panic attacks or 
neglect the activities of daily living because of depression.  
He also said the statement that the 2003 examination took 
five minutes was not accurate, as it took much longer.  

As to panic attacks, the veteran said he did not suffer from 
daily panic attacks but had one about 4 months before the 
examination and another several months before that.  This 
frequency of panic attacks, weekly or less often, is part of 
the criteria for the current 30 percent rating.  One of the 
criteria for the next higher rating, 50 percent, is that 
panic attacks occur more than once a week.  That frequency is 
not claimed or demonstrated in this case.  

As to depression, the veteran said that he was depressed for 
a few days at a time, but did not stay in bed.  A depressed 
mood is part of the criteria for the current 30 percent 
rating.  The veteran did not display the disturbances of 
motivation and mood associated with a 50 percent rating.  
Additional findings on mental status examination included a 
dysphoric mood and his affect was congruent to his thought 
content, which is substantially different from the flattened 
affect associated with a 50 percent rating.  The veteran's 
speech was not circumstantial, circumlocutory, or stereotyped 
as in the 50 percent criteria.  Rather his speech was 
spontaneous and delivered at normal rate, rhythm and 
intonation.  The examiner found that the veteran easily 
followed complex commands.  He did not have the difficulty in 
understanding complex commands associated with a 50 percent 
evaluation.  

Another criterion for a 50 percent rating is impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks).  On this 
examination, long and short term recall was grossly intact.  
Further, judgment and insight were present and there was no 
evidence of the impairment in judgment or abstract thinking 
associated with the 50 percent evaluation.  Also, while the 
veteran reported irritability and that he stopped working 
summers at a golf course, because the clientele were 
upsetting him, that is consistent with the occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily) 
associated with the current 30 percent rating.  These 
symptoms do not describe the difficulty in establishing and 
maintaining effective work and social relationships 
indicative of a 50 percent rating.  

In conclusion, the examiner wrote that the veteran's symptoms 
were currently mild to moderate.  In the examiner's opinion, 
the current GAF was 54 and the GAF had ranged from 52 to 56 
in the past year.  

Conclusion

The GAF scores on the recent examinations have consistently 
been in the moderate range, 51 to 60.  This is between the 
mild range, 61 to 70, and the serious range, 41 to 50.  These 
GAF scores are consistent with the current 30 percent 
evaluation, which is more than the 10 percent rating for a 
mild disability, and less than the criteria for the 50 
percent disability.  That is, the repeated GAF scores in the 
moderate range reflect competent medical opinion that while 
the disability is more than mild, it does not approximate the 
criteria for a rating in excess of the current 30 percent.  
Further, the examination shows that the veteran's symptoms 
and his objective mental status examination findings also 
fall within the range provided for the current 30 percent 
rating and, as discussed in detail above, do not approximate 
any of the criteria for the 50 percent rating.  38 C.F.R. 
§ 4.7.  The Board has also considered the criteria for higher 
evaluations, 70 percent and 100 percent, and finds that the 
veteran does not have any of those symptoms.  

The Board has considered the issues raised by the Court in 
Fenderson, supra and whether staged ratings should be 
assigned.  The competent evidence here shows that the PTSD 
has never exceeded the criteria for a 30 percent rating and a 
higher rating was not warranted at any stage.  

The Board is cognizant that the U.S. Court of Appeals for 
Veterans' Claims has pointed out that symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  In 
this case, aside from the fact that the overwhelming 
preponderance of the evidence is against a finding that the 
veteran has symptoms characteristic of a rating in excess of 
50 percent, the absence of ongoing treatment and the moderate 
GAF scores clearly weigh against an initial or staged rating 
in excess of 30 percent for the veteran's PTSD.

While the veteran may believe that the severity of his 
service-connected PTSD warrants a higher evaluation, the 
reports from trained medical personnel are substantially more 
probative in determining the extent of the disability.  In 
this case, the evidence from competent medical witnesses 
forms a preponderance of evidence which establishes that the 
veteran's PTSD manifestations do not approximate any criteria 
for a rating in excess of the current 30 percent.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected PTSD has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial rating or staged rating in excess of 30 percent 
for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


